DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-5, 9, 11-12, 14-16, 18, 21-26, 28, 30-32, 34-40, 42-43,  46-48, 50-51, 53-55, 57-59, 62-64, 67-69, 72, 74-75, 77-83, and 89-92 are cancelled.
Claims 1-2, 6-8, 10, 13, 17, 19-20, 27, 29, 33, 41, 44-45, 49, 52, 56, 60-61, 65-66, 70-71, 73, 76, 84-88 are pending.
Claims 1-2, 6-8, 10, 13, 17, 19-20, 27, 29, 33, 41, 44-45, 49, 52, 56, 60-61, 65-66, 70-71, 73, 76, 84-88  are rejected.
Claims 1 and 45 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/284,356 filed 28 Sept. 2015, 62/233,712 filed 28 Sept. 2015, and 62/399,707 filed 26 Sept. 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date for the instant application is 28 Sept. 2015.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 18 May 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 28 March 2018 are objected to for the following reasons:
The drawings fail to comply with 37 C.F.R. 1.84(u)(1) because figure 1 is labelled “Figure 1”. View numbers must be preceded by the abbreviation "FIG." (e.g. FIG. 1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 45 are objected to because of the following informalities:  
Claim 1 recites the steps “a.”, “b.”, “c.”, and “d.”. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). Therefore, the steps should be amended to remove the periods to recite “a)”, “b)”, etc., or “(a)”, “(b)”, etc. 
Claim 1 recites “a. amplifying a segment of genomic DNA from the sample by long-range PCR reaction”, which is a grammatical error and should recite “…by a long-range PCR reaction
Claim 1 recites “c. determining the association frequency….”. Because “an association frequency” has not previously been recited in the claims, the claim should be amended to recite “c. determining an association frequency…”.
Claim 45 recites “…the system comprising: at least one processor; and a memory communicatively coupled to the processor…”. To use consistent language, and clarify that the system comprises at least one processor, the claim should be amended to recite “…at least one processor, and a memory communicatively coupled to the at least one processor…”.
Appropriate correction is required.

Claim Interpretation
Claim 56 recites “At least one non-transitory computer storage device storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to perform the method of claim 17”. The non-transitory computer storage device of claim 56 is interpreted to have instructions for performing all of the limitations recited in claim 17, given the claim recites the instructions cause the processor to perform the method of claim 17.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 6-7, 10, 13, 17, 19-20, 27, 29, 33, 41, 44-45, 49, 52, 56, 60-61, 65-66, 70-71, 73, 76, 84-88
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…b…. an allele of a first locus with the genotype of an allele of at least one adjacent locus...”.The term "adjacent" in claim 1 is a relative term which renders the claim indefinite.  It’s unclear which loci would be included within the metes and bounds of “adjacent locus”. For example it’s unclear if only loci directly next to the first loci would be considered adjacent loci, or if loci within some defined distance of the first loci would be considered adjacent loci. Given the claim recites “at least one adjacent locus”, the broadest reasonable interpretation of the claim involves identifying more than two adjacent loci, which suggests “adjacent locus” is not limited to loci only directly next to the first locus. However, it’s unclear how close to the first loci the one or more adjacent loci must be to be considered “adjacent loci”. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the term “adjacent locus” will be interpreted to mean any locus within any distance to the right or left of the first locus on the DNA. 
Claim 2, and claims dependent therefrom, are indefinite for recitation of “…wherein said association is determined between three or more loci”. However, independent claim 1, from which claim 2 depends, recites “c. determining the association frequency of the genotype of an allele of a first locus with the genotype of an allele of at least one adjacent locus” and “d. reporting an association score of said allele in the first locus with the genotype of the allele in at least one adjacent locus”. Therefore, it’s unclear if claim 2 is intending to require determining an association frequency between three or more loci, determining the association score for between three or more loci, or determining both the association frequency and the association score between three or more loci. Furthermore, it’s unclear if “three or more loci” is intended to require the “at least one adjacent locus” recited in claim 1, to be three or more adjacent loci, or if “three or more loci” includes the first loci, such that only two or more adjacent loci are required by the claim. For example, it is noted that claim 10, which depends from claim 2, recites “…wherein at least one of said three or more loci are in linkage disequilibrium with the first locus”, which suggests the three or more loci refers to adjacent loci and does not include the first locus. As such, the metes and 
Claim 17, and claims dependent therefrom, is indefinite for recitation of “… determining a score representing an association of the allele variant with at least one other allele variant of at least one adjacent genetic locus”. For the same reasons discussed above regarding claim 1, the metes and bounds of the term “adjacent genetic locus” are unclear because it’s unclear what embodiments of a at least one genetic locus would be included within the metes and bounds of at least one adjacent genetic locus. As such, the metes and bounds of the claims are unclear.
Claims 17 and 70, and claims dependent therefrom, are indefinite for recitation of “…generating an indication based upon the determined score indicating correctness of the assignment of the allele variant/allele to the genetic HLA locus/genetic locus” in the last limitations of the claim. It’s unclear whether the claims intend to require generating an indication representing anything based upon the determined score, wherein the score indicates a correctness of the assignment of the allele variant/allele to the genetic HLA locus/genetic locus, or if the claims intend to require generating an indication, based upon the determined score, wherein the indication indicates a correctness of the assignment of the allele variant/allele to the genetic HLA locus/genetic locus. As such, the metes and bounds of the claims are unclear. It is noted Applicant’s specification at para. [0007] discloses generating an indication indicating correctness of the assignment of the allele variant to the genetic HLA locus. Therefore, the limitation is interpreted to mean the indication is generated based on the score, and the indication indicates a correctness of the assignment of the allele variant to the genetic HLA locus
Claim 20, and claims dependent therefrom, are indefinite for recitation of “…The method of claim 17, wherein a computing device comprising at least one processor is operated in performance of the method, and wherein the step of acquiring the genotype information is performed by executing the at least one processor to acquire the genotype information….”. It’s unclear what limitations 
Claim 27 is indefinite for recitation of “…wherein the step of determining the score is performed by executing the at least one processor to compute with information in a linkage disequilibrium database”. The metes and bounds of “… to compute with information in a linkage disequilibrium” because it’s unclear what is being computed. For example, it’s unclear if claim 27 intends to require that the score is computed with information from a linkage disequilibrium database, or of determining the score involves computing some other value with information from the linkage disequilibrium database. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean that the processor computes the score with information from a linkage disequilibrium database.
Claim 29 is indefinite for recitation of “……wherein the determining the score determines that the linkage disequilibrium database does not include the score...”. Claim 27, from which claim 29 depends, recites “…wherein the step of determining the score is performed by executing the at least one processor to compute with information in a linkage disequilibrium database”. While claim 27 involves computing the score using information from a linkage disequilibrium base, the claim does not recite that the score is obtained from the database. Accordingly, it’s unclear if claim 29 
Claim 44 is indefinite for recitation of “A computing system comprising: at least one processor configured to assign at least one partial haplotype to a genetic locus by performing the method according to claim 20”. It’s unclear what limitations from claim 20, if any, are intended to be performed by the computing system of claim 44. For example, it’s unclear if the computing system is only required to be configured to perform the step of acquiring genetic information to have “performed the method according to claim 20”, given it was also unclear what steps the computing device of claim 20 was required to perform to have “operated in performance of the method [of claim 27]”, for the reasons discussed above. Alternatively it’s unclear if instead, claim 44 intends to require that the computing system is configured to perform all of the steps of claim 17, from which claim 44 ultimately depends. Additionally, given claim 20 does not involve assigning at least on partial haplotype, it’s further unclear in what way the processor is configured to assign at least a computing device comprising at least one processor is operated in performance of the method…”, it’s further unclear whether the computing system comprising at least one processor of claim 44 is intended to be the same system as the computing device comprising a processor recited in claim 20, or if these are different computing systems. As such, the metes and bounds of the claim is unclear. For purpose of examination, claim 44 is interpreted to require a system comprising at least one processor to perform the method of claim 20 and assign at least one partial haplotype. To overcome the rejection, claim 44 should be amended to be its own independent claim that clearly recites which steps the system is configured to perform. 
Claim 45, and claims dependent therefrom, are indefinite for recitation of “A system…, the system comprising: at least one processor; and….instructions that, when executed by the at least one processor, performs the method according to claim 17”. As discussed above for claim 20, it’s unclear what limitations, if any, of claim 17, that the system of claim 45 is required to be configured to perform. For example it’s unclear if a system configured to perform only the step of acquiring genotype information would be included within the metes and bounds of a system “that, when executed by the at least one processor, performs the method according to claim 17”, or if the system must perform all of the limitations of claim 17. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 45 is interpreted to require that the system is configured to perform all of the steps of claim 17.
Claim 65 is indefinite for recitation of “The method of claim 20, wherein the score representing the association of the allele variant with the at least one other allele variant is determined to exist by:…”. Claim 17, from which claim 65 ultimately depends, recites “determining a score representing…”, but neither claim 17 or 20 recite a step of determining the score exists. A 
Claim 66 is indefinite for recitation of “…wherein the linkage disequilibrium information does not include the score, and the indication indicates that the linkage disequilibrium does not include the score”. Claim 65, from which claim 66 depends, recites “wherein the score representing the association of the allele variant with the at least one other allele variant is determined to exist by:…”; thus claim 65 positively recites that the score is determined to exist. Given claim 66 recites the linkage disequilibrium information does not include the score, it’s unclear if the claims intend to require determining that the score exists, that the score does not exist, or determining if the score exists. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to require that determining the score exists, such that the limitations of claim 66 are not required within the metes and bounds of claim, given claim 65, from which claim 66 depends, recites that the score exists.
Claim 70, and claims dependent therefrom, are indefinite for recitation of “…at least one adjacent genetic locus”. For the same reasons discussed above regarding claims 1 and 17, the metes and bounds of the term “adjacent genetic locus” are unclear because it’s unclear what embodiments of a at least one genetic locus would be included within the metes and bounds of at least one adjacent genetic locus. As such, the metes and bounds of the claims are unclear.
Claim 70 is indefinite for recitation of “…generating an indication based upon the determined score indicating correctness of the assignment of the allele to the genetic locus” in the last a first allele variant and a second allele variant of the genetic locus”. Therefore, it’s unclear if “the allele” for which the score indicates correctness is intended to refer to the first allele variant or the second allele variant. As such, the metes and bounds of the claims are unclear. Given claim 70 recites the score represents an association of the first allele variant to another allele variant, the limitation is interpreted to mean “…generating an indication based upon the determined score indicating correctness of the assignment of the first allele to the genetic locus”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 66 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites “…wherein determining the score determines that the linkage disequilibrium database does not include the score, and wherein the method further comprises generating, by the at least one processor, a second indication that the linkage disequilibrium database does not include the score. However, claim 17, from which claim 29 ultimately depends, recites “determining a score representing an association…”, and claim 27, from which claim 29 depends, recites “wherein the step of determining the score is performed by… to compute with information…”. Therefore, claims 17 and 27, from which claim 29 depend, recite that the score is determined (e.g. the score exists). As discussed above in the 112(b) rejection, claim 29 has been interpreted to recite a contingent limitation that is only required to be performed if a score is not determined (e.g. it does not exist). However, since every embodiment of claims 17 and 27 require 
Claim 66 recites “…wherein the linkage disequilibrium information does not include the score, and the indication indicates that the linkage disequilibrium information does not include the score”. However, claim 65, from which claim 66 depends, recites “…the score… is determined to exist”. Similarly to claim 29, claim 66 was interpreted in the 112(b) rejection to recite a contingent limitation that is only required to occur if the score is determined to not exist. Given every embodiment of claim 65 requires determining that the score exists, the limitations of claim 66 are never required by the claim. Therefore, claim 66 fails to further limit the subject matter of claim 65, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-8 10, 13, 17, 19-20, 27, 29, 33, 41, 44-45, 49, 52, 56, 60-61, 65-66, 70-71, 73, 76, 84-88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered 
Step 1: The instantly claimed invention (claims 1, 17, and 70 being representative) is directed to methods of determining the associations of HLA alleles . Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
determining the association frequency of the genotype of an allele of a first locus with the genotype of an allele of at least one adjacent locus by reference to a database of loci associations;
reporting an association score of the genotype of an allele of a first locus with the genotype of an allele of at least one adjacent locus by reference to a database of loci associations, thereby determining an association of Human Leukocyte Antigen (HLA) alleles at adjacent loci in genomic DNA
Claim 17 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
acquiring genotype information representing an assignment of an allele variant to a genetic human leucocyte antigen (HLA) locus;
determining a score representing an association of the allele variant with at least on other variant of at least one adjacent genetic locus;
generating an indication based upon the determined score indicating correctness of the assignment of the allele variant to the genetic HLA locus; and
reporting the indication.
Claim 70 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
identifying at least a first allele variant and a second allele variant of the genetic locus from the amplicon;
determining a score representing an association of the first allele variant with at least one other allele variant of at least one adjacent genetic locus; and
generating an indication based upon the determined score indication correctness of assignment of the allele to the genetic locus.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. First, the steps of acquiring genotype information representing an allele variant and identifying at least a first and second allele variant, as recited in claims 17 and 70, involves analyzing sequencing data to determine the presence of a variant at a particular locus, which can be practically performed in the mind. Furthermore, in each of claims 1, 17, and 70, the steps of determining an association frequency of one genotype to one or more adjacent loci and a score representing the association of a genotype/variant at one locus to at least one other adjacent locus involves analyzing a database of known associations to determine how frequency two variants/genotypes occur together, which amounts to a mere analysis of data that can be practically performed in the mind. Additionally, reporting an association score between the first locus and the at least one adjacent locus, as recited in claim 1, amounts to writing down a value representing the association frequency, which can be practically performed in the mind aided with 
The steps of determining the association frequency in claim 1 and determining a score representing an association of a variant with at least on other variant at adjacent loci in claims 17 and 70 further recites a mathematical concept. The broadest reasonable interpretation of determining a score representing an association between two variants includes an association frequency, as recited in claim 1. Determining an association frequency requires dividing a number of observed cases by a number of total cases to determine the frequency, which amounts to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2) I. C.  Therefore, these limitations recite a mathematical concept. 
Dependent claims 2, 6-8, 10, 13, 19-20, 27, 29, 33, 41, 44-45, 49, 52, 56, 60-61, 65-66, 71, 73, 76, 84-88 further recite an abstract idea. Dependent claim 2 further recites the mental process of determining the association frequency between three or more loci. Dependent claim 6 further recites the mental process of analysis of the first allele to be from the recited group. Dependent claim 7 further recites the mental process of analyzing a database of loci associations comprising associations of HLA loci for at least 2 loci selected from the recited group. Dependent claims 8 and 30 further recite the mental process of analysis of the at least one adjacent loci to be in linkage disequilibrium with the first locus. Dependent claim 10 further recites the mental process of analysis of at least one of the three or more loci to be in linkage disequilibrium with the first locus. Dependent claim 13 further recites the mental process of comparing the association score to either a database of association scores or an association score for a different human subject. Dependent claim 19 further recites the mental process of generating the genotype information (i.e. analyzing sequencing data). Dependent claim 20 further recites the mental process of acquiring genotype information. Dependent claim 27 further recites the mental process of [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), 
Claims 2, 6-8, 10, 13, 17, 19, 27, 29, 33, 49, 60-61, 66, 71, 73, 76, 84-88 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 70 include:
amplifying a segment of genomic DNA from the sample by long-range PCR reaction (claim 1);
amplifying coding and non-coding DNA from a genetic locus from a sample of genomic DNA to produce an amplicon (claim 70);
sequencing the amplified DNA (claim 1); and
sequencing the amplicon (claim 70).
The additional elements of amplifying and sequencing DNA only serve to collect information (e.g. sequence information) for use by the abstract idea, which amounts to insignificant extra-solution activity, and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
The additional elements of claim 20 include:
a computing device comprising at least one processor;
executing the at least one processor to acquire the genotype information (i.e. data input).
The additional element of claims 41 and 52 include:
acquiring the genotype information electronically via a network (i.e. data input).
The additional element of claims 44-45, 56, and 65 include:
a computing system comprising at least one processor (claim 44); 
a system comprising: at least one processor; and a memory communicatively coupled to the processor (claim 45); and
at least one non-transitory computer storage device (claim 56).
The additional element of claim 65 includes: 
accessing a computer readable storage device storing linkage disequilibrium information (i.e. data storage)
A computing device comprising a processor and/or memory, a non-transitory computer storage device, data input,  and storing data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Therefore, the additional elements are not sufficient to amount to significantly more than the recited judicial exception.
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or merely invoke computers as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-2, 6-8, 10, 13, 17, 19-20, 27, 29, 33, 41, 44-45, 49, 52, 56, 60-61, 65-66, 70-71, 73, 76, 84-88 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Claims 2, 6-8, 10, 13, 17, 19, 27, 29, 33, 49, 60-61, 66, 71, 73, 76, 84-88 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 70 include:
amplifying a segment of genomic DNA from the sample by long-range PCR reaction (claim 1);
amplifying coding and non-coding DNA from a genetic locus from a sample of genomic DNA to produce an amplicon (claim 70);
sequencing the amplified DNA (claim 1); and
sequencing the amplicon (claim 70).
The additional elements of amplifying a nucleic acid sample by long-range PCR and sequencing the amplified product are well-understood, routine, and conventional. Specifically, the courts have found amplifying and sequencing nucleic acid sequences to be well-understood, routine, and conventional activity in the life science arts (University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)). Furthermore, De Santis et al. (16IHW HLA typing by NGS: Workshop review, 2013, Int J Immunogenet., 40(1), pg. 72-76) reviews Next-generation sequencing (NGS) for HLA typing, and discloses one of the approaches for HLA sequencing includes preparing long-range PCR amplicons followed by sequencing (Abstract; pg. 4, para. 2). Therefore, the additional elements of amplifying DNA using long-range PCR and sequencing the amplified products, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of claim 20 include:
a computing device comprising at least one processor;
executing the at least one processor to acquire the genotype information (i.e. data input).
The additional element of claims 41 and 52 include:
acquiring the genotype information electronically via a network (i.e. data input).
The additional element of claims 44-45, 56, and 65 include:
a computing system comprising at least one processor (claim 44); 
a system comprising: at least one processor; and a memory communicatively coupled to the processor (claim 45); and
at least one non-transitory computer storage device (claim 56).
The additional element of claim 65 includes: 
accessing a computer readable storage device storing linkage disequilibrium information (i.e. data storage)
A computing device comprising a processor and/or memory, non-transitory computer storage device, data input, and storing data are conventional computer components and/or functions.  The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paunic et al. (Measuring Ambiguity in HLA Typing Methods, 2012, PLOS ONE, 7(8), pg. 1-10).
Regarding claim 17, Paunic et al. shows a method for human leukocyte antigen (HLA) typing (Abstract), comprising the following steps:
Paunic et al. shows acquiring genotype information representing an assignment of an allele variant to an HLA locus (pg. 3, col. 1, para. 5 to col. 2, para. 1, e.g. A*23:01… represents an allele code for DRB1).
Paunic et al. shows determining a probability (i.e. a score) representing the association of an allele variant with other alleles of adjacent loci (Abstract; pg. 4, col. 2, para. 3, eqn (4), e.g. summing the frequencies of haplotype pairs that contain the given allele pair).
Paunic et al. shows computing a confirmatory typing mismatch rate (i.e. an indication of the correctness of HLA type assignment) based on the determined score (pg. 6, col. 2, para. 2), wherein the score represents the ambiguity associated with the determined HLA type (e.g. the assignment of the allele variant to the genetic HLA locus) (pg. 4, col. 2, para. 3 to pg. 5, col. 2, para. 1; pg. 6, col. 2, para. 3).
Paunic et al. shows reporting the confirmatory typing mismatch rates (Table 6).
Regarding claim 19, Paunic et al. further shows the genotype information is acquired by simulating (i.e. generating) the genotypes for different HLA typing methods (pg. 3, col. 1, para. 5 to col. 2, para. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paunic et al. (Measuring Ambiguity in HLA Typing Methods, 2012, PLOS ONE, 7(8), pg. 1-10) in view of De Santis et al. (16IHIW HLA typing by NGS: Workshop Review, 2013, Int J Immunogenet, 40(1): pg. 72-76) and of Palleja et al. (DistiLD Database: diseases and traits in linkage disequilibrium blocks, 2012, Nucleic Acids Research,  40, pg. D1036-D1040; cited on IDS filed 18 May 2020).
Regarding claim 1, Paunic et al. shows a method for human leukocyte antigen (HLA) typing (Abstract), comprising the following steps:
Paunic et al. shows determining the frequency a genotype of an HLA-locus occurs in a haplotype containing two adjacent HLA-loci (i.e.  an association frequency) (pg. 4, col. 2, para. 3, e.g. summing frequencies of haplotype pairs for the given genotype that contain the given allele pair).
Paunic et al. shows determining (i.e. reporting) a probability score of the allele of the first HLA-locus occurring with the genotypes of the adjacent loci (pg. 4, col. 2, para. 3, eqn(4)), thereby determining an association of HLA alleles at adjacent loci in genomic DNA.
Regarding claim 2, Paunic et al. shows the association is determined between HLA-A, HLA-B, and HLA-DRB1 (e.g. three or more loci).
Regarding claim 6, Paunic et al. shows the first allele is an HLA-A alleles (pg. 3, col. 1, para. 4).
Regarding claim 7, Paunic et al. shows obtaining the haplotype frequency data (e.g. linkage disequilibrium data) for 3-locus haplotypes for HLA-A, HLA-B, and DRB1 (pg. 3, col. 1, para. 4; Table 2).
Regarding claim 8, Paunic et al. shows the adjacent loci are in linkage disequilibrium with the genetic HLA locus (pg. 2, col.1, para. 2 and col. 2, para. 2; Table 2, loci include HLA-A, HLA-B, and HLA-DRB1).
Regarding claim 10¸ Paunic et al. shows the adjacent loci are in linkage disequilibrium with the genetic HLA locus (pg. 2, col.1, para. 2 and col. 2, para. 2; Table 2, loci include HLA-A, HLA-B, and HLA-DRB1).

Paunic et al. does not show the following limitations:
Regarding claim 1, Paunic et al. does not show amplifying a segment of genomic DNA from the sample by long-range PCR and sequencing the amplified DNA. However, Paunic 
Further regarding claim 1, Paunic et al. does not show determining the association frequency of the genotype is by reference to a database of loci associations. 
Regarding claim 7, Paunic et al. further does not show the database of associations comprises associations of HLA loci for at least 2 loci selected from: HLA-A, HLA-B, HLA-C, HLA-DRB1, HLA-DRB3, HLA-DRB4, HLA-DRB5, HLA-DQB1, HLA-DQA1, HLA-DPB1 and HLA-DPA1.
However, these limitations were known in the art, before the effective filling date of the claimed invention, as shown by Palleja et al.
Regarding claim 1, De Santis et al. shows amplifying genomic DNA using long-range PCR and then sequencing the amplified DNA (pg. 6, para. 2, step 2. and para. 3). De Santis et al. further shows this allows for the analysis of relatively low numbers of samples for multiple loci (pg. 4, para. 2).
Regarding claims 1 and 7, Palleja et al. discloses a linkage disequilibrium database (i.e. a database of loci associations) comprising SNPs and genes in linkage disequilibrium blocks (Abstract), based on a D' score for linkage disequilibrium (Figure 1; DO38, col. 1, para. 3). Palleja et al. further shows the linkage disequilibrium information can include linkage disequilibrium between two genes (pg. D1038, col. 2, para. 7 to pg. D1039, col. 1, para. 1). Palleja et al. further shows the database is available to download, allowing for large-scale analysis (pg. D1040, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Paunic et al., to have determined the genotype information using long-range PCR to amplify DNA 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Paunic et al., to have accessed a linkage disequilibrium database (i.e. a database of loci associations), as shown by Palleja et al., to obtain the haplotype frequency information between HLA-A, HLA-B, AND HLA-DRB1, for determining the association frequency. The motivation would have been to provide the haplotype frequency information used in Paunic et al., in a database that is available to download in order to facilitate large-scale analysis, as shown by Paunic et al. (pg. D1040, col. 2, para. 2). This modification would have had a reasonable expectation of success because Paunic et al. utilizes linkage disequilibrium information in the form of haplotype frequencies (Abstract), and Palleja et al. discloses a database that stores linkage disequilibrium information for known genes from published papers (Abstract; pg. D1038, col. 1, para. 1). Therefore, the invention is prima facie obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paunic et al. in view of De Santis et al. and Palleja et al.,  as applied to claim 1 above, and further in view of Dietrich et al. (US 2010/0293130 A1)
Regarding claim 13, Paunic et al. in view of De Santis et al. and Palleja et al., as applied to claim 1 above, does not show comparing the association score to one of: a database 
Regarding claim 13, Dietrich et al. shows comparing SNPs within a haplotype block (i.e. in linkage disequilibrium) to a database of human genotype correlations, which refer to the statistical correlation (i.e. association scores) between a genotype and the likelihood of being predisposed to a disease ([0062]), to determine correlated phenotypes (FIG. 9; [0092]-[0093]), including phenotypes associated with HLA loci ([0115]). Dietrich et al. further shows providing individuals with information specific to the individual’s genome is necessary for providing personalized medical decisions ([0003]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Paunic et al. in view of De Santis et al. and Palleja et al., as applied to claim 1 above, to have further compared the association score to a database of associations scores association with a disease, as shown by Dietrich et al. ([0062]; [0092]-[0093]). The motivation would have been to provide information specific to an individuals’ genome to aid in providing personalized medical decisions ([0003]). This modification would have had a reasonable expectation of success because Paunic et al. shows the HLA gene system is important for its association with infectious and inflammatory disease (pg. 1, col. 1, para. 1), and shows the association score is representative of a haplotype (pg. 4, para. 2, eqn(4)). Therefore, the invention is prima facie obvious.

Claims 20, 33, 41, 44-45, 52, 56, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Paunic et al. (Measuring Ambiguity in HLA Typing Methods, 2012, PLOS ONE, 7(8), pg. 1-10).
Regarding claims 20, 45, and 56
Paunic et al. shows acquiring genotype information representing an assignment of an allele variant to an HLA locus (pg. 3, col. 1, para. 5 to col. 2, para. 1, e.g. A*23:01… represents an allele code for DRB1).
Paunic et al. shows determining a probability (i.e. a score) representing the association of an allele variant with other alleles of adjacent loci (Abstract; pg. 4, col. 2, para. 3, eqn (4), e.g. summing the frequencies of haplotype pairs that contain the given allele pair).
Paunic et al. shows computing a confirmatory typing mismatch rate (i.e. an indication of the correctness of HLA type assignment) based on the determined score (pg. 6, col. 2, para. 2), wherein the score represents the ambiguity associated with the determined HLA type (e.g. the assignment of the allele variant to the genetic HLA locus) (pg. 4, col. 2, para. 3 to pg. 5, col. 2, para. 1; pg. 6, col. 2, para. 3).
Paunic et al. shows reporting the confirmatory typing mismatch rates (Table 6).
Regarding claim 33, Paunic et al. shows the adjacent loci are in linkage disequilibrium with the genetic HLA locus (pg. 2, col.1, para. 2 and col. 2, para. 2; Table 2, loci include HLA-A, HLA-B, and HLA-DRB1).
Regarding claim 44,  Paunic et al. shows assigning at least one partial haplotype to a genetic locus (pg. 4, col. 2, para. 2, e.g. each partial haplotype, 1-N, assigned to locus A with different probabilities).
Regarding claim 65, as discussed above, the claim is interpreted to recite a product-by-process limitation that defines the process in which the score representing the association of the allele variant was previously determined. The patentability of a product (e.g. the score) does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. I. In this case the score shown by Paunic et al. represents the association of the allele variant with at least one other allele variant of at least one adjacent locus, as 
Regarding claim 66, the claim has been interpreted to recite a contingent limitation that is only required to be performed if a score is not determined (e.g. it does not exist), as discussed above. However, since every embodiment of claim 17, from which claim 66 and  ultimately depends, requires the score is determined, the limitations of claim 66 are never required by the claim. As such, claim 66 is rejected for the same reasons as for claim 65, from which it depends.

Paunic et al. does not show the following limitations:
Regarding claim 20, Paunic et al. does not show a computing device comprising at least one processor performs the method, wherein the step of acquiring genotype information is performed by executing at least one processor to acquire the genotype information. 
Regarding claim 44, Paunic et al. does not show a computing system comprising at least one processor configured to perform the method of claim 20.
Regarding claim 45, Paunic et al. does not show a system comprising at least one processor; and memory communicatively coupled to the processor, the memory having instructions that when executed by the at least one processor, performs the method of claim 17.
Regarding claim 41 and 52, Paunic et al. does not show accessing the genotype information electronically via a network. 
Regarding claim 56
However, regarding claims 20, 41, 45, 52, and 56, Paunic et al. shows using data from an online database to acquire the genotype information (pg. 3, col. 2, para. 2, e.g. NMDP database), which suggests accessing genotype information via a network, and further shows simulating various HLA typing results (pg. 3, col. 1, para. 5), which necessarily requires a suitably programmed computer comprising a processor and memory, and a non-transitory computer storage device with instructions to perform the methods. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. 

Claims 27, 29, 49, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Paunic et al.  as applied to claims 20, 45, and 56 above, and further in view of Palleja et al. (DistiLD Database: diseases and traits in linkage disequilibrium blocks, 2012, Nucleic Acids Research,  40, pg. D1036-D1040; cited on IDS filed 18 May 2020).
Regarding claim 27, Paunic et al. shows determining the probability involves computing the score using haplotype frequency information,  which represents the linkage disequilibrium of the different alleles (Abstract),  generated from a database (pg. 3, col. 1, para. 4; pg. 4, col. 2, para. 2).
Regarding claim 29, the claim has been interpreted to recite a contingent limitation that is only required to be performed if a score is not determined (e.g. it does not exist), as discussed above. However, since every embodiment of claim 17, from which claim 29 and  ultimately depends, requires the score is determined, the limitations of claim 29 are never required by the claim. As such, claim 29 is rejected for the same reasons as for claim 27.
Regarding claim 61, Paunic et al. shows obtaining the haplotype frequency data (e.g. linkage disequilibrium data) for 3-locus haplotypes for HLA-A, HLA-B, and DRB1 (pg. 3, col. 1, para. 4; Table 2).

Paunic et al. does not show the following limitations:
Regarding claim 27, Paunic et al. does not show the step of determining the score is performed by executing the at least one processor. However, as discussed above, Paunic et al. shows using data from an online database to acquire the genotype information (pg. 3, col. 2, para. 2, e.g. NMDP database) and further shows simulating various HLA typing results (pg. 3, col. 1, para. 5), which necessarily requires a suitably programmed computer comprising at least one processor to perform the method. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. 
Further regarding claim 27, Paunic et al. does not show the information used to compute the score is from a linkage disequilibrium database.
Similarly regarding claims 49 and 60, Paunic et al. does not show determining the score comprises accessing a linkage disequilibrium database.
Regarding claim 61, does not show the linkage disequilibrium database comprises associations of at least two HLA loci with one another. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Palleja et al.
Regarding claims 27, 49, and 60
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Paunic et al., to have accessed a linkage disequilibrium database, as shown by Palleja et al., to obtain the haplotype frequency information between HLA-A, HLA-B, AND HLA-DRB1, for determining the score. The motivation would have been to provide the haplotype frequency information used in Paunic et al., in a database that is available to download, in order to facilitate large-scale analysis, as shown by Paunic et al. (pg. D1040, col. 2, para. 2). This modification would have had a reasonable expectation of success because Paunic et al. utilizes linkage disequilibrium information in the form of haplotype frequencies (Abstract), and Palleja et al. discloses a database that stores linkage disequilibrium information for known genes from published papers (Abstract; pg. D1038, col. 1, para. 1). Therefore, the invention is prima facie obvious.

Claims 70-71, 73, 76, , 84-85, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Paunic et al. (Measuring Ambiguity in HLA Typing Methods, 2012, PLOS ONE, 7(8), pg. 1-10) in view of De Santis et al. (16IHIW HLA typing by NGS: Workshop Review, 2013, Int J Immunogenet, 40(1): pg. 72-76).
Regarding claim 70, Paunic et al. shows a method for human leukocyte antigen (HLA) typing (Abstract), comprising the following steps:
Paunic et al. shows identifying a genotype (i.e. a first and second allele variant) for an HLA-A locus (pg. 3, col. 1, para. 5 to col. 2, para. 1, e.g. simulated HLA typings, typing results are reported in the format of genotype lists).
Paunic et al. shows determining a probability (i.e. a score) representing the association of an allele variant with other alleles of adjacent loci (Abstract; pg. 4, col. 2, para. 3, eqn (4), e.g. summing the frequencies of haplotype pairs that contain the given allele pair).
Paunic et al. shows computing a confirmatory typing mismatch rate (i.e. an indication of correctness of assignment) based on the determined score (pg. 6, col. 2, para. 2), wherein the score represents the ambiguity associated with the determined HLA type (e.g. the assignment of the allele variant to the genetic HLA locus) (pg. 4, col. 2, para. 3 to pg. 5, col. 2, para. 1; pg. 6, col. 2, para. 3).
Regarding claims 84-85, Paunic et al. shows the adjacent loci include HLA-B, and HLA-DRB1 (e.g. adjacent to HLA-A) (pg. 2, col. 1, para. 2 and col. 2, para. 2; Table 2).
Regarding claim 88, Paunic et al. shows the adjacent loci are in linkage disequilibrium with the genetic HLA locus (pg. 2, col.1, para. 2 and col. 2, para. 2; Table 2, loci include HLA-A, HLA-B, and HLA-DRB1).

Paunic et al. does not show the following limitations:
Regarding claim 70, Paunic et al. does not show amplifying coding and non-coding DNA from a genetic locus from a sample of a genomic DNA to produce an amplicon and sequencing the amplicon.
Regarding claim 71, Paunic et al. further does not show the coding DNA comprises at least two exons.
Regarding claim 73, Paunic et al. further does not show the coding DNA comprises at least two exons.
Regarding claim 76, Paunic et al. further does not show the non-coding DNA comprises at least one intron.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by De Santis et al.
Regarding claims 70-71, 73, and 76, De Santis et al. overviews HLA typing by next-generation sequencing (NGS) (Abstract), which includes a highly multiplex PCR for amplifying individual exons and introns (i.e. non-coding DNA including at least one intron)  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Paunic et al. to have amplified coding DNA comprising at least two exons and non-coding DNA comprising at least one intron, to produce and amplicon, and sequencing the amplicon, as shown by De Santis et al. (pg. 2, para. 32-3; pg. 3, para. 3; pg. 6, para. 2, step 1. to para. 3). The motivation would have been to avoid subsequent fragmentation and ligation after amplification of the DNA and to resolve genotype ambiguity, as shown by De Santis et al. (pg. 2, para. 3; pg. 6, para. 2, step 1.). This modification would have had a reasonable expectation of success given De Santis et al. shows methods for HLA typing, and Paunic et al. shows using genotype information from sequence-based typing (pg. 2, col. 2, para. 1). Therefore, the invention is prima facie obvious.

Claims 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Paunic et al. in view of De Santis et al., as applied to claims 70 above, and further in view of Palleja et al. (DistiLD Database: diseases and traits in linkage disequilibrium blocks, 2012, Nucleic Acids Research,  40, pg. D1036-D1040; cited on IDS filed 18 May 2020).
Regarding claim 87, Paunic et al. shows obtaining the haplotype frequency data (e.g. linkage disequilibrium data) for 3-locus haplotypes for HLA-A, HLA-B, and DRB1 (pg. 3, col. 1, para. 4; Table 2).

Paunic et al. in view of De Santis et al., as applied to claim 86 above, does not show the following limitations:

Regarding claim 86, Paunic et al. in view of De Santis et al., as applied to claim 70 above, does not show determining the score comprises accessing a linkage disequilibrium database.
Regarding claim 87, Paunic et al. in view of De Santis et al., as applied to claim 70 above, does not show the linkage disequilibrium database comprises associations of the at least two HLA loci with one another.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Palleja et al. 
Regarding claims 86-87, Palleja et al. discloses a linkage disequilibrium database (i.e. a database of loci associations) comprising SNPs and genes in linkage disequilibrium blocks (Abstract), based on a D' score for linkage disequilibrium (Figure 1; DO38, col. 1, para. 3). Palleja et al. further shows the linkage disequilibrium information can include linkage disequilibrium between two genes (pg. D1038, col. 2, para. 7 to pg. D1039, col. 1, para. 1). Palleja et al. further shows the database is available to download, allowing for large-scale analysis (pg. D1040, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Paunic et al. in view of DeSantis et al., as applied to claim 70 above, to have accessed a linkage disequilibrium database (i.e. a database of loci associations), as shown by Palleja et al., to obtain the haplotype frequency information between HLA-A, HLA-B, AND HLA-DRB1, for determining the association frequency. The motivation would have been to provide the haplotype frequency information used in Paunic et al., in a database that is prima facie obvious.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2, 6-8, 70, and 86-87 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 and 6-8 of copending Application No. 16/335,733 (reference application). 
Reference claims 1-2, 6-7, and 8 claim the same invention as that of instant claims 1-2, 6-7, and 8.
Reference claim 70 claim the same invention as that of instant claim 70. 
Reference claims 86-87 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 10, 13, 17, 20, 27, 41, 45, 49, 52, 56, and 60-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13, 20, 27, 45, 49, 56, and 60-61 of copending Application No. 16/335,733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Reference claim 9, shows at least one of said two or more loci are in linkage disequilibrium with said first locus, which shows the limitation of instant claim 10 that at least one of said three or more loci are in linkage disequilibrium with the first locus.
Reference claim 13, shows comparing the association score to a database of association scores associated with a disease, which shows an embodiment of instant claim 13.
Reference claim 20 shows acquiring genotype information representing an assignment of an allele variant to an HLA locus, determining that a score representing an association of the allele variant with at least one other allele variant of at least one adjacent genetic locus exists (i.e. determining the score), generating an indication based upon the determined score indicating correctness of the assignment of the allele variant to the genetic HLA locus, and reporting the indication, as recited in instant claim 17.
Reference claim 20, further shows a computing device comprising at least one processor, and acquiring the genotype information by executing the at least one processor, as recited in instant claim 20.
Reference claim 27 shows the limitation of instant claim 27.
Reference claim 45 shows the limitations of instant claim 45.
Reference claim 49 shows the limitation of instant claim 49.
Reference claim 56
Reference claim 60-61 shows the limitations of instant claim 60-61, respectively.
Regarding instant claims 41 and 52, reference claim 20 does not explicitly show acquiring the genotype information is electronically via a network. However, reference claim 20 shows acquiring the genotype information by executing the at least one processor, which necessarily requires a suitably programmed computer connected to a network. The courts have found broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Thus, reference claim 20 makes obvious the limitations of instant claims 41 and 52.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631